 In the Matter of WILSON & Co., INC.andLOCAL No. 37, UNITEDPACKINGHOUSEWORKERS OFAMERICA, OF P. W. O. C.AFFILIATEDWITS C. 1. 0.Case No. R-1440.--Decided September 11, 1939Meat PackingIndustry-Investigation of Representatives:controversy con-cerning,representation.of employees:letter on behalf of petitioning union ad-dressed to Company, requesting recognition as exclusive representative o8employees and requesting conference for collective bargaining,not answeredby Company;employer may not question authority of union representative tofilepetition-Unit Appropriate for Collective Bargaining:allhourly paid andpiece-work production and maintenance employees of the Company,excludingforemen and other supervisory employees,clerical and office employees,police-men, and temporary employees;no controversy asto-Representatives:testimonyby officer of petitioning union that all employees in unit were members, but nodocumentary proof of membership.offered-ElectionOrdered-Certification ofRepresentatives.M11r.Lester Asher,for the Board.Mr. Marshal Wiedel,'ofChicago, Ill., for the Company.,Mr. John J. Brownlee,of Chicago, Ill., for the Union.Mr. Parker Bailey,of counsel to the Board.DECISIONANDDIRECTION OF, ELECTIONSTATEMENTOF THE CASEOn May 19, 1939, Local No. 37, United Packinghouse Workers ofAmerica, herein called the Union, filed with the Regional Director forthe Eighteenth Region (Minneapolis, Minnesota), a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees, of Wilson & Co., Inc., Faribault, Minnesota,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On June 15the National Labor Relations Board, herein called the Board, actingpursuant to Section ,9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,. as15 N. L.R. B., No. 25.195 196DECISIONS OF NATIONAL LABOR RELATIONS BOARD,amended, hereinafter referred to as the Rules and Regulations, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On June 17 the Regional Director issued a notice of hearing, and onJune 22 and July 12, notices of continuance of the hearing, copies ofwhich were duly served upon the Company and upon the Union.Pursuant to the notices, a hearing was held on July 20, at FaribaultrMinnesota, before Gustaf B. Erickson, the Trial Examiner' duly desig-nated by the Board. The Board and the Company were representedby counsel, and the Union was represented by its representative.Allof the parties participated in the hearing.During the hearing thepetition, with the consent of all parties, was amended in certain par-ticulars referred to hereinafter.Full opportunity to be heard, to.examineand cross-examine witnesses, .and to' introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and'finds that no prejudicial errorswere committed.The rulings are hereby affirmed.At the close of thehearing the Company moved to dismiss the petition for investigationand certification on the grounds (1) that it was not filed in accordancewith the Act and with the Rules and Regulations' of the Board, andthat neither the Union nor the employees of the Company had author-ized, its filing;, (2) that no question affecting commerce has arisenconcerning the representation of employees of the Company, and (3),that no question or controversy concerning representation of employeesof the ,Company has arisen.The Trial Examiner made no rulingthereon.The-Board hereby denies the motion.Pursuant to application duly made by the Company subsequent tothe hearing, permission for oral argument was granted by the Board.Pursuant to notice duly served upon the parties, a hearing for thepurpose of oral argument was held before the Board. at Washington,.D. C., on August 29. The Union appeared by its representative andparticipated in the hearing.The Company did not appear. I OnAugust 25 the Company filed'a brief, which the Board has considered.1Neitherduring the hearing nor In its brief filed with the Board thereafter did theCompany suggestany basis for the general allegationthat 'the petition was not filed in:accordancewith the Actor the Rules and Regulations.The evidence affirmatively dis-closes that the filing of the petition was authorized by the Union and, in any event, anemployer may not question the existence of such authority. SeeMatter of The Sorg'Paper CompanyandCommittee for Industrial Organization,,8N.L.R.R. 657, 658,..footnote 1.' 197Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company, a Delaware corporation with its principal office inChicago, Illinois, is, engaged in the meat-packing business. It operatespacking plants in Los Angeles, California; Columbus, Georgia; CedarRapids, Iowa; Kansas City, Kansas; Albert Lea and Faribault, Minne-sota;Omaha, Nebraska; and in Oklahoma City, Oklahoma.TheCompany also operates a produce plant at Faribault, Minnesota, atwhich it handles poultry,eggs,and dairy products. The produce plantis under a separate manager and carries on most of its operations inan adjacent but separate building.At the hearing the Union,without objection, amended its petition to indicate more clearly thatthe request for investigation and certification related only to the pack-ing plant at Faribault, which we shall hereafter refer to as the Fari-bault plant.The Faribault plant stores and cures pork products de-rived from hogs slaughtered at the plant of the Company in AlbertLea, Minnesota,2 and then brought to Faribault by motor trucks.Atthe time of the hearing there were 85 employees at the Faribault plant.At the time the products are sent to Faribault they have not beensold, and their ultimate destination is not known.Following storageor curing the products are either sold to customers and delivered fromthe Faribault plant by truck or rail, or sent back to the Albert Leaplant for further processing.During the fiscal year 1938 approxi-mately $2,600,000 worth of products were shipped to Faribault fromAlbert Lea for storing and curing.Approximately $1,500,000 worthof these products were sold at the Faribault plant to customers, approx-imately 10 per cent of that amount being sold to customers in Minne-sota, and approximately 90 per cent being shipped to customers outsideof Minnesota.Approximately $1,100,000 worth of products shippedfrom Albert tea to Faribault were reshipped to Albert Lea for furtherprocessing, and approximately 25 per cent thereof were thereafter soldto customers in Minnesota, and approximately 75 per cent to customersoutside Minnesota.The Company, through a subsidiary, Wilson & Co., incorporatedunder the laws of New Jersey, maintains approximately 90 warehouses,largely located in the populous centers on the eastern seaboard andin the southeast.From these warehouses, called branch houses, theCompany sells it products to the retail trade and to other dealers atMatterofWilsond CompanyandL.U.#6, United Packinghouse Workers ofAmerica of Packinghouse Workers Organizing Committee affiliated with C. I. 0., 14N. L. R. B. 283.199549-39-vol. 15-14 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose locations.It also has two foreignsubsidiarieswhich operatepacking plants inArgentinaand Brazil,and sell their meat in SouthAmerica, Central America, and Europe.II.THE ORGANIZATION INVOLVEDLocal No. 37, United Packinghouse Workers of America, is a labororganization chartered by the Packinghouse Workers Organizing Com-mittee; which is affiliated with the Congress of Industrial Organiza-tions.It admits to its membership all hourly paid maintenance and,production employees of the Company, excluding ' foremen, assistantforemen, clerical workers, and policemen.III.THE QUESTIONCONCERNINGREPRESENTATIONOn or about April 19, 1939, the chairman of the PackinghouseWorkers Organizing Committee, on behalf of the Union, addressed a.letter to the manager of the Faribault plant, in which he stated that'theUnion represented a majority of the production and maintenance,,employees at the plant, excluding supervisors, asked the Company to.recognize the Union as exclusive representative of such employees forthe purposes of collective bargaining, and requested the Company toconfer with the Union respecting wages, hours of employment, ratesof pay, and other conditions of employment.At the hearing the Com-pany admitted that it had received but had not replied to the letter.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPON.COMMERCEWe find that the question concerning representation which has:arisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial:relation to trade, traffic, and commerce among the several,States, andlends to lead to labor disputes burdening and obstructing commerce:and the free flow of commerce.V.THE APPROPRIATE UNITThe Union claims that an appropriate unit, consists of all hourly,paid and piece-work production and maintenance employees, excludingforemen and other supervisory employees, clerical and office employ-ees, and policemen, employed by the Company at its Faribault plant.$The Company does not contend that such unit is not appropriate.8The petition filed by the Union also requested the exclusion of teamsters from the.appropriate unit.The pay roll of the Faribault plant,Introduced in evidence,discloses, WILSON& CO., INC.199At the hearing there was.introduced into evidence a pay-roll list ofemployees at the Faribault plant for the week. ending July 15, 1939.The manager of the plant, when asked to point out the supervisoryemployees whose names appeared on the list, identified Charles E.Griffin as superintendent, Leo M. Barry and Harry H. Heuerman asforemen, Francis L. Manahan as an industrialengineerand foreman,and Frank Benesch as foreman and chief engineer.We find that theseemployees are supervisory employees and we shall, therefore, excludethem from the unit. In cross-examining StephenBenjamin, financialsecretary of the Union, employed in the dry-salt department, counselfor the Company inquired'as to the nature of his work.Benjamintestified that he was a "lead-off" man and directed work in his partic-ular department, but that he had no authority to hire or discharge and,so far as he knew, no authority to make recommendationsconcerninghiring or discharging.The manager of the plant did not name himas one of the supervisory employees, and we see no reason for excludingBenjamin from the unit.The Union contends that Ernest Stadler, whose name appears on theJuly 15 pay-roll list, should be excluded from theunit.Stadler isemployed each summer for a period of 4 to 6 weeks whenregularemployees in the boiler and engine room are on vacation. Such em-ployment is not sufficient to give him any seniority status under theCompany's practice.He is obviously a temporary employee, and weshall accordingly exclude him from the unit.4We find that the hourly paid and piece-work productionand mainte-nance employees of the Company at its packing plant at Faribault,Minnesota, excluding foremen and other supervisory employees,cleri-cal and office employees, policemen, and temporary employees,consti-tute a unit appropriate for the purposes of 'collective bargaining andthat said unit will insure to the employees of the Company the fullbenefits of their right to self-organization and collectivebargaining,and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe financial secretary of the Union testified that all employees ofthe Company in the unit claimed to be appropriate had signed mem-however,that no teamsters are employed at the plant.We take notice that the personsengaged in transporting products between theAlbert Leaand Faribault plants are car-ried by the Company on the Albert Lea pay roll.SeeMatter of Wilson&CompanyandL.U.#6, United Packinghouse Workers of America of Packinghouse Workers Organiz-ing Committeeaffilia=tedwith C. 1.0.,14 N. L. R. B. 283.4 SeeMatter of Armour & CompanyandAmalgamated Meat Cutters and Butcher Work-seen of NorthAmerica,Local Union No. 413,5 N. L. R.B. 975;Matter of Armour & Com-panyandUnited Packinghouse Workers, Industrial Union No.893,through PackinghouseWorkers Organising Committee,affiliatedwith the C.I.O., 12 N.L.R.B.49;Matter.orThe Cudahy Packing CompanyandUnited Packinghouse Workers of America,LocalNo21,of the Packinghouse Workers Organizing Committee,affiliatedwith the C.1.0., 13N. L. R: B. 526. 200DECISIONSOF NATIONAL LABOR- RELATIONS BOARDbership cards in the Union. The Union, however, requests an electionby secret ballot and, therefore, offered no documentary proof of mem-representation of employees of. the company can best be resolved bymeans of an election by secret ballot.The Union asks that the pay roll for the week. ending July 15, 1939,be used for the purpose of an election. Since the record shows that nomarked fluctuation is likely to occur in the near future, we shall desig-nate the current pay-roll date in accordance with our usual practice.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CoN CLusIoNS OFLAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Wilson & Co., Inc., Faribault, Minnesota,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.The hourly paid and piece-work production and maintenanceemployees of the Company at the packing unit of its plant at Fari-bault, Minnesota, excluding foremen and other supervisory employees,clerical and office employees, policemen, and temporary employees, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with Wilson & Co., Inc., Faribault, Minnesota, an electionby secret ballot shall be conducted within fifteen .(15) days from thedate of this Direction, under the direction and -supervision of theRegional Director for the Eighteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among all hourlypaid and piece-work production and maintenance employees of Wilson& Co., Inc., at its packing plant at Faribault, Minnesota, who wereemployed by the Company during the pay-roll period next precedingthe date of this Direction, including employees who did not workduring such'pay-roll period because they were ill or on vacation, andemployees who were then or have since been temporarily laid off,but excluding foremen and other supervisory employees, clerical and WILSON & CO., INC.201office .employees, policemen, and temporary employees, and any em-ployees who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Local No. 37, UnitedPackinghouseWorkers of America, for the purposes of collective,bargaining.;[SAME TITI E]CERTIFICATION OF REPRESENTATIVESOctober 11, 1939On September it, 1939, the National Labor Relations Board,herein called the Board, issued its Decision and Direction of Electionin the above-entitled proceedings.The Direction of Election pro-vided that an election by secret ballot be conducted within fifteen(15)days from the date of the Direction among all. hourly paidand piece-work production and maintenance employees of Wilson &,Co., Inc., at its packing plant at Faribault, Minnesota, who wereemployed by the Company during the pay-roll period next precedingthe date of the Direction, including employees who did not workduring such pay-roll period because they were ill or on vacation,,and employees who, were then or have since been temporarily laid-ofi, but excluding foremen and other supervisory employees, clericaland office employees, policemen, and temporary employees, and anyemployees who have since quit or been discharged for cause, to deter-mine whether or not they desired to be represented by Local No. 37;United Packinghouse Workers of America, for the purposes' of col-lective bargaining.Pursuant to the Direction of Election, an election by secret ballotwas conducted on September 26, 1939, under the direction and super=vision of the Regional Director for the Eighteenth Region (Minne-apolis,Minnesota).On September 28, 1939, the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, issued an Election Re-port, copies of which were duly served upon the parties.As to the balloting and its results, the Regional Director reported,as follows :1.Totalnumber eligible-------------------------------------742.Total number of ballots cast------------------------------ 703.Total number of ballots cast for Local 37, United Packing-C. I. 0------------------------------------------------- 474.Total number of-ballotscast againstthe aboveorganization-235.Total number of blank ballots----------------------------06.Total number of void ballots------------------------------07.Total number of challenged ballots------------------------0 202DECISIONSOF NATIONAL LABOR RELATIONS BOARDThereafter the Company filed with the Regional' Director its Ob-jections to the Election Report.The Objections alleged as follows :1.The Board did not have jurisdiction to investigate andcertify representatives herein for the reason that: (a) there wasnot and is not any question or controversy concerning represen-tation; (b) there was not and is not any question or controversyaffecting commerce concerning representation; and (c) the peti-tion was not filed in accordance with the rules of the Board inthat it was not filed by anyone having authority to do so.The Objections so filed by the Company raise no issues with re-spect to the conduct of the election or to the results of the ballotingas certified in the Election Report.The Objections only raise issueswhich were considered by the Board in its Decision issued September11, 1939, in this case, and were therein ruled upon.We find theObjections to, be without merit.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of,National Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBYCERTIFIED that Local No. 37, United PackinghouseWorkers of America, has been designated and selected by a majorityof the hourly paid and piece-work productionand maintenance em-ployees ofWilson & Co., Inc., at its packing plant at Faribault,Minnesota, excluding foremen and other supervisory employees,clerical and office employees, policemen, and temporary employees, astheir representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, LocalNo. 37, United Packinghouse Workers of America, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions 'of employment.15 N. L.R. B., No. 25a.